DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.

Response to Arguments
Regarding the 112a and 112b rejections, applicant’s amendments and related arguments are not persuasive.   Applicant argues… “applicant respectfully disagrees with the above assertion because Applicant believes that one of ordinary skill in the art would have been able to clearly understand the above features with reference to the originally filed specification and drawings. However, to expedite prosecution, claim 1 is amended to clarify the features recited in claim 1. Applicant submits that the features recited in amended claim 1 satisfy the written description requirement, and there is no indefiniteness issue in amended claim 1. Thus, Applicant submits that amended claim 1 overcomes the rejections under 35 U.S.C. § 112(a) and 112(b).”  However, the “amended” claim language related to the Q-switch is almost identical to the previously recited language.  Therefore, it’s unclear how applicant’s amendments “overcome” the previous issues.  For clarity, the issue is whether a specific configuration/structure is required for the claimed q-switch to function in the claimed manner OR if this function is inherently achieved by any/all q-switches.  For examination purposes, the examiner maintains the position that any/all q-switches are inherently capable of providing this function.  However, if applicant disagrees then the examiner contends that 1. the claimed q-switch is not properly described, as the specification never describes HOW this function is achieved (other than a generic q-switch) and 2 the scope of the claims are indefinite as it’s unclear what structure/configuration is specifically required so that a q-switch can operate in the claimed manner.  See MPEP sections 2173.05(g) and 2163.  If applicant does agree with the examiner’s interpretation that any/all q-switches are inherently capable/configured to perform this function, then the examiner recommends making this clear on the record.  If applicant continues to disagree, then applicant needs to specifically address the examiner’s rejection with specific arguments/evidence from applicant’s specification refuting the examiner’s position; it’s not sufficient to merely state that a POSITA would understand that the claim language is supported and definite.  Therefore, the previous 112a and 112b rejections are substantially maintained with an additional 112b rejection based on the amendments to claim 5; see below.
Regarding the prior art rejections, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the examiner has found a new prior art reference (Chia); see new 103 below.  For clarity, the examiner will discuss the Khatchaturov reference which continues to be used as a secondary reference for an optical switch.  Specifically, Par 0052 “In one embodiment of the system, modulator 310 may comprise at least two laser sources emitting beams 151A, 151B with different numerical apertures NA.sub.1, NA.sub.2 through input optics 121A, 121B (e.g. lenses with different focal lengths F.sub.1, F.sub.2) respectively. A combiner 155 and an optical switch (not shown) that is controlled by modulator 310 may be used to provide alternately beams 151A, 151B as sources for light beams 150A, 150B respectively, having different numerical apertures, denoted in FIG. 6 by angles .theta..sub.1 and .theta..sub.2.”.  Specifically, this embodiment includes at least two laser sources that are transmitted to a single optical switch for alternating between the at least two beams.  Similarly, Flynn teaches the same concept of multiple sources/beams being sent to a single optical switch (320; Fig. 14; Pars 0066-68) for alternating delivery of the different beams.  Furthermore, applicant’s arguments regarding duplication of parts are moot, as no duplication of parts rationale is being used in the current rejection; see new 103 rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly amended limitation “a Q-switch configured to: receive … convert… and output” fails the written description requirement.  This rejection is based on the interpretation that this limitation requires a special configuration/structure of a q-switch to perform the claimed function; see 112, 2nd below. 
Therefore, under this interpretation, that this is either a specific kind/type or specially configured Q-switch, the examiner contends that this is simply not supported.  MPEP 2163 makes it clear that “an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function”.  If it is applicant’s position that any q-switch can perform the claimed function (in line with the examiner’s position and the specification), then the examiner contends that this is supported, and admitting so on the record will obviate this rejection.  However, if it is applicant’s position that a special kind/type or specially configured Q-switch is required, then this is simply not supported as no special kind/type or special configuration for a q-switch is ever discussed.  Other than this claim language being repeated in the specification, there is no discussion as to what specifically allows a q-switch to operate in the claimed manner.   Applicant is reminded that “the appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement” and “An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved” (MPEP 2163).  Therefore, since the scope of the claim encompasses the interpretation that a special type/kind or special configuration of a q-switch is necessary to perform the claimed function, then the examiner contends that the full scope is not sufficiently supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “a Q-switch configured to: receive … convert… and output…” is indefinite.  As previously explained, it is generally accepted that a q-switch provides pulse modulation, i.e. adjusting pulses of the same laser beam, and does not convert an initial beam (reference) into a different beam (laser beam).  Therefore, it is unclear what the distinction is between the reference beam and the laser beam (as claimed), are these merely pulses of the same laser beam or does it require physically separate/different laser beams, e.g. from different sources or from optics that separate the beam, etc.?  It is emphasized that it is commonly accepted within the art of laser treatment devices that the same beam having different pulse durations at different times of the emission is not considered to be two separate beams, but merely a single/same beam with adjust pulse parameters.  Therefore, it’s unclear what the difference between the reference beams and laser beams is, specifically how is a reference beam converted into a laser beam? For examination purposes, the examiner contends that a the same/single/initial beam that is q-switched to adjust its pulse parameters is considered the claimed laser beam (after the q-switching). 
Furthermore, based on the currently claimed function associated with the Q-switch, it is not clear what structure of the Q-switch is specifically required to read on this claim language.  It is noted that a q-switch isn’t in and of itself a specific structure, but a general class of devices that perform q-switching on a laser (See NPL: Q-switches).  Therefore, based on the additional functions claimed, it is unclear if every/all/any q-switch can perform this function or if this requires a special kind/type or special configuration of q-switch in order to be able to perform the currently claimed function.  If a special type/kind or special configuration is required to perform the claimed function, then this specific structure is unknown and unclear, as applicant has failed to discuss any special configuration/type/kind.  For examination purposes, the examiner is interpreting the claims that any q-switched laser taught by the prior art will be capable of performing the claimed function and read on the claim language, as this interpretation is the only one supported by the specification. 
 [Claim 5] This claim recites “a second first medium”.  It is unclear what is meant by this.  What is a second first medium?  Is this just a duplicate of the first medium?  If that’s the case, wouldn’t the wavelengths emitted be the same, not different, i.e. the same medium inherently generates the same wavelength?  The examiner is interpreting this limitation as just a “second medium” and assuming that applicant inadvertently forgot to delete “first”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289937 to Chia et al. in view of US 2013/0123769 to Khatchaturov et al. OR US 2012/0253335 to Flynn.
[Claim 1] A skin treatment laser apparatus (intended use; Figs. 1 and 4) using complex irradiations with different pulse durations (Figs. 5-6), the apparatus comprising: 
a laser generation device comprising (102; Fig. 4): 
a plurality of laser generators (laser sources 140A and 140B; Fig. 4);
a plurality of Q-switches (“In some embodiments, the laser generator comprises a laser source 140A configured to output laser energy 104A, and a laser source 140B configured to output laser energy 104B. In some embodiments, the laser sources may be Q-switched laser sources or other conventional devices capable of generating the laser energies 104A and 104B each having a pulse width and a pulse repetition rate that is set in accordance with the laser energy settings 126” Par 0040; see also “q-switched laser rods” Pars 0032 and 0037); and 
first selective switch (Chia doesn’t explicitly teach a selective switch, but does teach a beam combiner 142 and the ability to alternate and/or temporally offset the different pulses.  At the very least Chia teaches the exact same function alternating/offsetting different pulses/beams, but fails to explicitly teach “selective switch” that achieves the function; Pars 0040-51; Figs. 5-6; see below for more explanation)
a controller (122; Fig. 1) configured to control the plurality of laser generators, the plurality of Q-switches, and the first selective switch (Pars 0013, 0035-36, 0044 and 0053), 
wherein the plurality of laser generators comprises a plurality of different media configured to generate and output a plurality of reference laser beams of different wavelength ranges (“In some embodiments, the first laser pulses each have a first wavelength, the second laser pulses each have a second wavelength, and the first and second wavelengths are different” Par 0012; Par 0032 discusses different laser media, e.g. Ho:YAG, Tm:YAG or other conventional laser rod suitable for producing the desired laser energy), 
wherein each Q-switch of the plurality of Q-switches is configured to: 
receive a respective reference laser beam among the plurality of reference laser beams; 
convert the received reference laser beam into a laser beam having a plurality of pulse durations and a plurality of magnitudes, by switching or shutting the received reference laser beam at first intervals of a first predetermined period; and 
output the converted laser beam (this is inherently how a q-switch functions; “In some embodiments, the pulses 146 and 150 may be of the same or different wavelength, the same or different pulse width, and the same or different pulse shape.” Par 0042; see also Pars 0014, 0018-19, 0037, 0040-44, 0047and 0053; Figs. 5-6), 
wherein the first selective switch is configured to: 
receive, from the plurality of Q-switches, the converted laser beams; and 
selectively output one converted laser beam of the converted laser beams, which is converted from a particular reference laser beam among the plurality of reference laser beams, such that the plurality of pulse durations and the plurality of magnitudes of the converted laser beam, which is converted from the particular reference laser beam, are alternately and repeatedly transmitted (“alternate” and “temporally offset” Pars 0040-44; Figs. 5-6); and 
a laser irradiation device (probe 108) configured to irradiate a skin lesion (intended use; the probe is inherently capable of treating a skin lesion if so desired) with the plurality of pulse durations and the plurality of magnitudes, which are alternately and repeatedly received from the laser generation device (Par 0031).
Regarding the “selective switch”, as discussed above Chia discloses the exact same function of alternately and repeatedly transmitting different beams having different pulse durations and magnitudes, but fails to explicitly teach a switch that is responsible for this function.  However, in the same field of endeavor, it is known that such a function (alternately and repeatedly transmitting different laser beams) can be achieved by a switch.  Specifically, Khatchaturov (Fig. 6) discloses a combiner (155) and an optical switch controlled by a controller (modulator 310) that is used to alternate two different beams (151A and 151B) that were generated by two different laser sources (Par 0052).  Similarly, Flynn discloses that “laser radiation from each of the laser radiation generator 310/312 are mixed or switched into the fiber optic bundle 226 by a light mixer 320 or light switch 320 as known in the industry” (Pars 0066 and 0068; Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the mechanisms taught by Chia that function to alternatively and repeatedly deliver different laser beams from different laser sources (Pars 0040-51; Figs. 4-6), with the selective switch taught by Khatchaturov OR Flynn, as this is merely substituting one known element for another to obtain predictable results, as the same result is achieved. 
[Claim 4] It is clear that the controller taught by Chia is configured to control the timing of when the first and second laser beams/pulses are delivered (Pars 0036 and 0044), but fails to explicitly teach that this controller controls the switch (as Chia fails to teach a switch).  However, Khatchaturov explicitly discloses a controller (modulator 310) that controls the switch.  Similarly, Flynn discloses a controller for controlling the switch (CPU 304).  Therefore, it would have been obvious to one of ordinary skill in the art to include a controller associated with the selective switch as a known way to achieve the function already desired by Chia, i.e. control the timing of the delivered pulses. 
[Claim 5] As discussed in relation to claim 1, Chia explicitly teaches first and second laser generator/sources that emit at different wavelengths and pulse widths from each other (Par 0018 and 0042).  Furthermore, Chia explicitly discloses different laser medium (laser rods) including Ho:YAG, Tm:YAG or other conventional laser rod suitable for producing the desired laser energy (Par 0032).  This explicit teaching of different laser rods/mediums, as well as the fact that the lasers are configured to generate different wavelengths makes it clear that the laser sources (140A and 140B) include different laser mediums/rods, specifically when they are designed/configured to emit different wavelengths.  It is well understood that different laser mediums/rods emit different laser wavelengths, e.g. Ho:YAG = 2120 nm and Tm:YAG = 2010 nm.  If applicant disagrees, the examiner contends that it would be obvious to try any/all of the laser mediums disclosed by Chia for either of the laser sources such that they emit the desired laser energy/wavelength. 
	[Claim 6] As discussed above, this is inherently how a q-switch operates.  Furthermore, Chia explicitly teaches that the different pulses can have different energy magnitudes (power level; Pars 0019 and 0047) and different pulse durations (width; Par 0042); See also Pars 0014, 0018, 0040 and 0048.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792